DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on September 8, 2021 for the application filed November 11, 2019 which is a 371 of an application filed May 11, 2017. Claims 1-2, 13-14 and 16-19 have been amended, claim 20 has been cancelled and claim 21 has been newly added. Claims 1-19 and 21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “such that the user is not aware that the psychological test is being performed when the psychological test is initiated” in lines 2-4. This limitation is exemplary language and it is unclear what scope the language “such that the user is not aware that the psychological test is being performed when the psychological test is initiated” encompasses, rendering the claim indefinite. For example, different users are more aware than others, so what would a psychological test require to make a user unaware that the test is being performed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-7, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blokhin et al. (U.S. Pub. No. 2018/0145935) in view of Tess (X2.AI and https://www.newyorker.com/tech/annals-of-technology/the-chatbot-will-see-you-now).
Regarding claim 1, Blokhin disclose a method for assisting psychological cure in automated chatting (Paragraphs [0002], [0044] and [0049]-[0051] discuss a chatbot system/method which provides users with assistance related to mental health.), comprising: 
receiving at least one message in a chat flow between a user and a chatbot (Fig. 4 and paragraphs [0045]-[0046] show and discuss a server receiving a message in a chat flow between a user and a chatbot, such as “I’m depressed”.); 
performing, by the chatbot, an automated psychological test based on the at least one message, wherein the psychological test is initiated Paragraphs [0045]-[0046] discuss that based on the received message, performing a risk assessment messaging conversation related to mental health via the chatbot, construed as automated.); and 
providing a cure strategy based at least on the psychological test (Paragraphs [0039] and [0049]-[0050] discuss providing a response suggestion based on the risk assessment messaging conversation, such as to contact a crisis line or other service.).
Blokhin does not appear to explicitly disclose wherein the psychological test is initiated implicitly.
Tess teaches that it was old and well known in the art of chatbots at the time of the filing to initiate a psychological test implicitly by the chatbot based on a user emotion indicated by the at least one message (Tess, pages 2-6 show that a chatbot initiating a psychological test by asking providing comments and asking questions to a user based on the emotions of the user’s messages. Also see page 1 which describes that Tess learns emotional signals. The test/conversation is initiated implicitly to form a bond with the user, similar to talking to a friend.).
Therefore it would have been obvious to one of ordinary skill in the art of chatbots at the time of the invention/filing to modify the chatbot of Blokhin such that the he psychological test is initiated implicitly, as taught by Tess, in order to o form a bond with the user, similar to talking to a friend.

Regarding claim 6, Blokhin as modified by Tess further discloses before performing the psychological test, further comprising at least one of: 
Paragraph [0046] discusses that the server receives an initiation message to start the risk assessment messaging conversation. Also see fig. 4.); 
determining that the at least one message indicates a negative emotion (Not explicitly disclosed.); and 
determining that an emotion curve of a user meets a predefined condition, the emotion curve being formed from emotion states of the user within a time period (Not explicitly disclosed.).

Regarding claim 7, Blokhin as modified by Tess further discloses wherein the providing the cure strategy comprises: 
establishing, in the chat flow, a session connection between a user and a psychologist, the cure strategy being provided through the session connection (Paragraphs [0039]-[0040] and [0049]-[0050] discuss that the response suggestion may initiate communication between the service and the client via the server. The service may be a human-operated crisis line, for example, to assist with a suicidal client. This human operator is construed as a psychologist which provides a cure strategy for the client.).

Regarding claim 13, Blokhin discloses a method for assisting psychological cure in automated chatting (Paragraphs [0002], [0044] and [0049]-[0051] discuss a chatbot system/method which provides users with assistance related to mental health.), comprising: 

providing the user information based on the first request, wherein the user information comprises results of a psychological test provided to the user, the psychological test being initiated implicitly based on a user emotion detected for the user; 
receiving, by the chatbot, a second request for obtaining a suggested cure strategy for the user; and 
providing the suggested cure strategy based on the second request, the suggested cure strategy being determined based at least on the user information.

Regarding claims 16 and 18: all limitations as recited have been analyzed and rejected with respect to claims 1 and 7.  Claims 16 and 18 pertain to an apparatus, corresponding to the method of claims 1 and 7. Claims 16 and 18 do not teach or define any new limitations beyond claims 1 and 7 aside from the processor and memory to perform the steps (disclosed in paragraph [0019]-[0020] of Blokhin); therefore claims 16 and 18 are rejected under the same rationale.

Claims 2-4, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blokhin et al. (U.S. Pub. No. 2018/0145935) in view of Tess (X2.AI and https://www.newyorker.com/tech/annals-of-technology/the-chatbot-will-see-you-now) and Salazar et al. (U.S. Pub. No. 2018/0218126).
Regarding claim 2, Blokhin as modified by Tess further discloses wherein initiating the psychological test comprises providing the psychological test automatically without an explicit request by the user to initiate the psychological test (Tess, pages 2-6, as incorporated into claim 1 above, shows that the conversation/test is initiated without an explicit request.).
Blokhin as modified by Tess does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein a psychological test comprises: selecting at least one question from a psychological knowledge graph established through data mining (Salazar, paragraph [0045] discusses that the triage protocol questions are determined from a knowledge graph mapping symptoms to protocols which is learned based existing patient cases. Paragraph [0054] discusses the application of mental health); 
providing the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.); and 
receiving at least one answer to the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to modify the psychological test of Blokhin to 

Regarding claim 3, Blokhin does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein the psychological knowledge graph is established from at least one of: 
plain texts or question-answer pairs in a psychological domain on at least one website (Salazar, paragraphs [0036], [0045] and [0049]-[0053] discuss that the knowledge graphs are generated from patient cases which include unstructured conversation text and call-response units between a patient and a healthcare professional or medical triage assistant system, and a patient visit with a healthcare professional. The conversations may be done using a web server, construed as a website in the medical domain, which encompasses psychological domains.).; and 
at least one session between a user and a chatbot and/or between the user and a psychologist (Salazar, paragraphs [0036], [0045] and [0049]-[0053] discuss that the knowledge graphs are generated from patient cases which include conversations between a patient and a healthcare professional or medical triage assistant system, and a patient visit with a healthcare professional.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])


Regarding claim 4, Blokhin as modified by Tess does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein the at least one question is selected through matching between a current session and questions in the psychological knowledge graph (Salazar, paragraphs [0042] and [0045] discuss that the protocol questions are selected using the knowledge graph based on the mapping to the symptoms determined through a conversation with the patient which may occur in real-time.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to further modify the method of Blokhin as modified by Tess to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 11, Blokhin as modified by Tess does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing to perform receiving a feedback for the cure strategy (Salazar, paragraphs [0031] and [0043] discuss receiving feedback regarding the recommended protocol, construed as the cure strategy.); 
if the feedback is positive, generating a psychological data pair which includes a current session in a first data part and includes the cure strategy in a second data part (Paragraphs [0028]-[0031], [0042]-[0043], [0045] and [0049]-[0052] discuss that positive feedback is used associate conversational token and symptoms with protocols. For example, feedback that a protocol was correct would associate the protocol with the determined symptom and tokens.); and 
appending the psychological data pair to a psychological knowledge graph (Paragraphs [0028]-[0031], [0043], [0045] and [0049]-[0052] discuss that feedback is used to improve and generate the knowledge graph.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to modify the method of Blokhin as modified by Tess to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 12, Blokhin as modified by Tess does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing to perform receiving a feedback for the cure strategy (Salazar, paragraphs [0028]-[0031], [0045] and [0049]-[0052] discuss receiving feedback for the determined symptoms and protocol, construed as the cure strategy. For example, a treating physician may confirm the symptoms/protocol.); and 
if the feedback is positive, generating an emotion card which includes information about at least one of: topic, emotion, time period, reason, cure strategy, and effectiveness (Salazar, paragraphs [0028]-[0031], [0045] and [0049]-[0052] discuss that patient case summaries are added to a dataset to create a positive training data set only if a medical provider is able to verify the patient's symptoms/protocols, construed as positive feedback. The patient case summaries are construed as emotion cards and include information on complaints, symptoms and protocol, construed as topic, reason and cure strategy.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to modify the method of Blokhin as modified by Tess to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 17, Blokhin as modified by Tess further discloses wherein initiating the psychological test comprises providing the psychological test such that the user is not aware that the psychological test is being performed when the psychological is initiated (Tess, pages 2-6, as incorporated into claim 16 above, shows that the conversation/test is performed in a conversational form such that there is no indication a test is being performed.).
Blokhin as modified by Tess does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein a psychological test comprises: selecting at least one question from a psychological knowledge graph established through data mining (Salazar, paragraph [0045] discusses that the triage protocol questions are determined from a knowledge graph mapping symptoms to protocols which is learned based existing patient cases. Paragraph [0054] discusses the application of mental health); 
providing the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.); and 
receiving at least one answer to the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
.

Claims 5, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blokhin et al. (U.S. Pub. No. 2018/0145935) in view of Tess (X2.AI and https://www.newyorker.com/tech/annals-of-technology/the-chatbot-will-see-you-now) and Kumar et al. (Ask Me Anything: Dynamic Memory Networks for Natural Language Processing).
Regarding claim 5, Blokhin as modified by Tess does not disclose wherein the performing the psychological test comprises: performing sentiment analysis on the at least one message, the at least one message being in at least one format of text, voice, image and video, the sentiment analysis being for classifying the at least one message into one of a plurality of emotion categories.
Kumar teaches that it was old and well known in the art of question answering systems at the time of the filing to perform sentiment analysis on the at least one message, the at least one message being in at least one format of text, voice, image and video, the sentiment analysis being for classifying the at least one message into one of a plurality of emotion categories (Kumar, section 4.2) to better solve sequence tagging tasks, classification problems, sequence-to-sequence tasks and question answering tasks that require transitive reasoning (Kumar, Section 1).


Regarding claim 8, Blokhin as modified by Tess does not disclose wherein the providing the cure strategy comprises determining the cure strategy through Dynamic Memory Network (DMN)-based reasoning, and the DMN-based reasoning is based on at least one of: at least one candidate cure strategy determined from a psychological knowledge graph; an emotion curve of a user; and a session between the user and a chatbot and/or between the user and a psychologist.
Kumar teaches that it was old and well known in the art of question answering systems at the time of the filing to solve question answering tasks that require transitive reasoning through Dynamic Memory Network (DMN)-based reasoning based on natural language input (Kumar, abstract and section 1.) to better solve sequence tagging tasks, classification problems, sequence-to-sequence tasks and question answering tasks that require transitive reasoning (Kumar, Section 1).


Regarding claim 19: all limitations as recited have been analyzed and rejected with respect to claim 8.  Claims 19 pertains to an apparatus, corresponding to the method of claim 8. Claims 19 does not teach or define any new limitations beyond claim 8 aside from the modules to perform the steps (disclosed in paragraph [0019]-[0020] of Blokhin); therefore claim 19 is rejected under the same rationale.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blokhin et al. (U.S. Pub. No. 2018/0145935) in view of Tess (X2.AI and https://www.newyorker.com/tech/annals-of-technology/the-chatbot-will-see-you-now) and Kalra et al. (U.S. Pub. No. 2017/0188976).
Regarding claim 9, Blokhin as modified by Tess does not appear to explicitly disclose providing a result of the psychological test in the chat flow.
Karla teaches that it was old and well known in the art of addressing psychological conditions at the time of the filing to provide a result of a psychological Kalra, paragraph [0028]) to help a patient address psychological condition affecting the patient (Kalra, paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art of addressing psychological conditions at the time of the filing to modify the method of Blokhin as modified by Tess to include providing a result of the psychological test in the chat flow, as taught by Kalra, in order to help a patient address psychological condition affecting the patient

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blokhin et al. (U.S. Pub. No. 2018/0145935) in view of Tess (X2.AI and https://www.newyorker.com/tech/annals-of-technology/the-chatbot-will-see-you-now) and Heywood et al. (U.S. Pub. No. 2009/0144089).
Regarding claim 9, Blokhin as modified by Tess does not appear to explicitly disclose, but Heywood teaches that it was old and well known in the art of tracking and assessment of personalized data at the time of the filing to perform receiving a request for obtaining an emotion curve; and providing the emotion curve based on the request (Heywood, paragraphs [0018], [0033], [0061]-[0062] and [0067]-[0068] discuss a user requesting to input, store and analyze data to obtain a graphical analysis of the input data. The analyzed .data may include data on how the user is feeling such that the graphical analysis is a graph of how the patient is feeling over time, construed as an emotion curve.) to help a patent self-assess and manage his medical condition and plan his days (Heywood, paragraphs [0071] and [0099]).
.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blokhin et al. (U.S. Pub. No. 2018/0145935) in view of Tess (X2.AI and https://www.newyorker.com/tech/annals-of-technology/the-chatbot-will-see-you-now) and Danisman et al. (Feeler: Emotion Classification of Text Using Vector Space Model).
Regarding claim 21, Blokhin as modified by Tess does not appear to explicitly disclose, but Danisman teaches that it was old and well known in the art of emotion detection in sentences at the time of the filing wherein the user emotion is determined using a sentiment analysis classifier configured to project user inputs into one or more vectors and classify the user inputs into one or more emotion categories (Danisman, abstract discusses perform sentiment analysis of text to determine and classify emotions by category using vector space model to achieve better performance for emotion detection in sentences.).
Therefore, it would have been obvious to one of ordinary skill in the art of text emotion detection in sentences at the time of the filing to further modify the method of Blokhin as modified by Tess such that the user emotion is determined using a sentiment .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blokhin et al. (U.S. Pub. No. 2018/0145935) in view of Tess (X2.AI and https://www.newyorker.com/tech/annals-of-technology/the-chatbot-will-see-you-now).
Regarding claim 13, Gallopyn discloses a method for assisting psychological cure in automated chatting (Paragraphs [0014] and [0016] discuss a virtual assistant (i.e. chatbot) system/method which provides medical professionals, such as a psychologist, with assistance in performing actions or tasks in the context of the medical professional's medical practice.), comprising: 
receiving, by an automated chatbot, a first request for obtaining user information of a user in a chat flow (Figs. 4A-4D and paragraph [0111] show and discuss receiving a request from the medical professional to obtain information on a patient.); 
providing the user information based on the first request (Figs. 4C-4D and paragraph [0111] show and discuss providing information on the patient.); 
receiving, by the chatbot, a second request for obtaining a suggested cure strategy for the user (Figs. 4G-4H and paragraphs [0115]-[0118] and [0121] discuss receiving a request to obtain a medical order for a patient for confirmation by the medical professional, construed as a suggested cure strategy.); and 
Fig. 4H and paragraphs [0115]-[0118] and [0121] show and discuss providing the medical order to the medical professional for confirmation. Paragraphs [0067], [0090] and [0103] discuss that the medical order may be determined based on inferring information from the patient information.).
Gallopyn does not appear to explicitly disclose wherein the user information comprises results of a psychological test provided to the user, the psychological test being initiated implicitly based on a user emotion detected for the user.
Tess teaches that it was old and well known in the art of chatbots at the time of the filing to provide user information comprises results of a psychological test provided to the user, the psychological test being initiated implicitly based on a user emotion detected for the user (Tess, pages 2-6 show that a chatbot initiating a psychological test by asking providing comments and asking questions to a user based on the emotions of the user’s messages. Pages 1 and 7 describes that Tess learns emotional signals and that this is communicated to a therapist so that the therapist can intervene. The test/conversation is initiated implicitly to form a bond with the user, similar to talking to a friend.).
Therefore it would have been obvious to one of ordinary skill in the art of chatbots at the time of the invention/filing to modify the chatbot of Gallopyn such that the user information comprises results of a psychological test provided to the user, the psychological test being initiated implicitly based on a user emotion detected for the 

Regarding claim 14, Gallopyn as modified by Tess further discloses wherein the user information comprises at least one of: 
an emotion card of the user, the emotion card including information about at least one of topic, emotion, time period, reason, cure strategy, and effectiveness (Not disclosed); 
an emotion curve of the user, being formed from emotion states of the user within a time period (Not disclosed); and a 
result of a psychological test taken by the user (Paragraphs [0016], [0061] and [0063] discuss that the patient information from which the medical order information is inferred from may include diagnostic test results. In the field of psychology, this may include a psychological test results.).

Regarding claim 15, Gallopyn as modified by Tess further discloses establishing, in the chat flow, a session connection between the user and a psychologist (Paragraphs [0001], [0016] and [0110] discuss that a medical professional, such as a psychologist, may place a call or text to a designated recipient from within the virtual assistant chat. The recipient could be a patient (i.e. Gloria, as shown in figs. 4B and 4C).).

Response to Arguments
Applicant's arguments filed September 8, 2021 regarding claims 1-19 and 21 being rejected under 35 U.S.C. §101 have been fully considered and are persuasive. The rejection of claims 1-19 under 35 U.S.C. §101 has been withdrawn.
The incorporation of the chatbot transforms the claims such that when viewed as a whole, the claims are not directed towards an abstract idea. Specifically, the claims are directed towards a specific chatbot workflow and not a human activity, therefore, the claims are eligible under step 2A of the subject matter eligibility test.

Applicant's arguments filed September 8, 2021 regarding claims 1-19 and 21 being rejected under 35 U.S.C. §102/103 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.